DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent February 4, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 10, and 17 is/are in independent form.  Claim(s) 1, 4, 10, 12, 15-17 is/are currently amended; claim(s) 2, 3, 5-9, 11, 13, 14, and 18-20 is/are previously presented.	

Terminal Disclaimer
The terminal disclaimer filed on March 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,805,241 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent January 15, 2021 is/are acknowledged and some of references contained therein have been considered by the Examiner.  However, two of the references were not considered because they were not in English.
The information disclosure statement filed January 15, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR some of the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8 line 5 – page 10 line 26, filed February 4, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Note the following regarding claim interpretation:  To interpret lines 10-18 of claim 1, the examiner interprets that there are two possibilities (connected by “or”) for completing vs. skipping the query. The first possibility is a “state of full completion” with “no skipped query.”  A second possibility is a “partial completion” with “skipped query data”).  The Examiner interprets that these limitation exclude a “state of full completion” using “skipped query data”; the limitation also excludes “partial completion” with “no skipped query.”  The Examiner interprets the other independent claims similarity.
Applicant’s arguments, see page 7 lines 10 – page 8 line 4, filed February 4, 2021, with respect to claim interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The Examiner is no longer interpreting the claim under 35 U.S.C. § 112(f) in view of the amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 17, 2021